17-1867-cv
    Mpala v. Gateway Community College


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 6th day of April, two thousand eighteen.

    PRESENT:
                ROBERT D. SACK,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    __________________________________________

    Zee Wee Dakar Mpala, (Moorish Amn.),

                   Plaintiff - Appellant,

    v.                                                             17-1867

    Gateway Community College, Official Capacity,
    Dorsey L. Kendrick, Afro Amn., President of Gateway,
    Individual Capacity, Clara Ogbaa, Nigerian Amn.,
    Chief Librarian, Individual Capacity, Cary Broderick,
    Jim Buccino, Italian Amn., Instructor, Individual Capacity,

               Defendants - Appellees.
    __________________________________________

    FOR PLAINTIFF-APPELLANT:                         Zee Wee J. Mpala, pro se, New Haven, CT.

    FOR DEFENDANTS-APPELLEES:                        Mary K. Lenehan, Assistant Attorney
                                                     General, for George Jepsen, Attorney
                                                     General, Hartford, CT.
          Appeal from an order of the United States District Court for the District of Connecticut

(Covello, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the June 12, 2017 order of the district court is AFFIRMED.

          Appellant Zee Wee Mpala, proceeding pro se, appeals from the district court’s order

denying his March 2017 motions for sanctions and for reconsideration of the denial of his earlier

Federal Rule of Civil Procedure 60(b) motion to reopen the judgment dismissing his 42 U.S.C.

§ 1983 complaint. Mpala, pro se, sued Gateway Community College (“Gateway”) and Gateway’s

President Dorsey Kendrick, Chief Librarian Clara Ogbaa, Police Officer Cary Broderick, and

Instructor Jim Buccini under § 1983, alleging that they violated his rights when they banned him

from Gateway’s library. Mpala subsequently obtained counsel and amended his complaint to

allege only that Broderick and Buccini violated his right to equal protection. The district court

dismissed his complaint, Mpala obtained a new attorney, and judgment was entered. Not until

one year later did Mpala, through his new counsel, move to reopen the judgment pursuant to Rule

60(b). The district court denied the motion. Mpala, pro se, then moved for reconsideration of

that decision, arguing that the district court had reached the wrong decision and that his second

attorney was ill. He also moved for sanctions because the defendants had not preserved library

surveillance footage. The district court denied those motions. Mpala appeals. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review for abuse of discretion the denial of both a Rule 60(b) motion and a motion for

sanctions. Gomez v. City of New York, 805 F.3d 419, 423 (2d Cir. 2015) (per curiam) (Rule

60(b)); Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 436 (2d Cir. 2001) (sanctions). We may

                                                   2
affirm on any ground supported in the record. Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400,

405 (2d Cir. 2006).

       Here, the district court did not abuse its discretion by concluding that Mpala’s arguments

that it had reached the wrong decision and that Mpala’s attorney was ill did not demonstrate

“extraordinary circumstances” to warrant relief under Rule 60(b). See Fed. R. Civ. P. 60(b)(6);

Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012). Mpala, moreover, did not demonstrate that he

was prejudiced by the defendants’ alleged failure to preserve surveillance footage. See Fed. R.

Civ. P. 37(e). His case was dismissed based solely on the pleadings.

       We have considered Mpala’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the June 12, 2017 order of the district court.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               3